Pur Curiam :
The law concerning notice of the protest of negotiable paper ñas been so well disposed of by the opinion of the learned judge of-the court below that further comment on that branch of the case is unnecessary. Indeed, the only exception we have for consideration is that which complains of the ruling of the court in refusing to submit to the jury the alleged disputed fact of the time when the defendant actually received notice of the dishonor of the note. But the burden of proof was on the plaintiff. Had the Curwensville Bank mailed the notice to Kreamer on the 11th of January, proof of that fact would have been sufficient; instead of this, it mailed the notice to a special messenger residing in the same town with Kreamer, who, instead of delivering it' as he might have done on the 12th, dropped it into the postal box, which was no delivery at all. Kreamer v. M’Dowell, 8 Watts & S. 138.
Had Nr earner received it, the delivery would, of course, have *126been complete; but of this there was no evidence,- while he testifies that he did not get it until the 13th, one day too late. It follows that there was nothing to submit to a jury, and the court could do nothing but direct a verdict for the defendant. While, therefore, the counsel for the plaintiff in error has given us a very able and ingenious argument in favor of a theory adverse to that of the court, we cannot see our way clear to reverse the judgment..
The judgment is affirmed.